DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered. 
Examiner’s Note
Examiner notes that telephonic interviews with Applicant on 03/10/2022, 03/15/2022, and 03/16/2022 were conducted to discuss a discrepancy in claim 1 of the claim set filed on 02/10/2022. Specifically, Examiner noted in the interviews that, when read in light of the specification and drawings, the limitation in lines 16-17 of claim 1 that “each of the first inclined portions has a width that is 40 to 60% of a sum of a width of the second inclined portion and a width of the secondary groove” contradicts the limitation in lines 19-20 of claim 1 that “boundary lines between the first inclined portions and the secondary groove lie on a straight line.” Examiner noted in the interviews that for boundary lines between the first inclined portions and the secondary groove to lie on a straight line, as shown in Figs. 4-6 of the drawings and the Remarks filed on 02/10/2022, a width of each of the first inclined portions would have to be equal to a 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the limitation that "each of the first inclined portions has a width that is 40 to 60% of a sum of a width of the second inclined portion and a width of the secondary groove" in lines 16-17 of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the limitation “wherein each of the first inclined portions has a width that is about a half of a sum of the width of the first inclined portions, a width of the second inclined portion and a width of the secondary groove,” in lines 16-18. There is lack of antecedent basis in the specification for this claim language. 
Claim 1 recites the limitation “boundary lines between the first inclined portions and the secondary groove lie on a straight line,” in lines 20-21. There is lack of antecedent basis in the specification for this claim language. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites that the first inclined portions are “on a first side of the main groove” in line 7 and that second inclined portions are “on a second side of the main groove” in line 12. Claim 1 also recites the limitation “wherein the first inclined portions are alternatively installed in the longitudinal direction of the main groove” in lines 19-20. It is unclear how the first inclined portions can be alternatively installed along the main groove if the first inclined portions are only on a first side of the main groove. For examination purposes, “on a first side of the main groove” in line 7 will be read as “on a side of the main groove,” and “on a second side of the main groove” in line 12 will be read as “on an opposite side of the main groove.” 
Claims 4-8 are also rejected due to their dependence on rejected claim 1. 
Claim 9 recites that the first inclined portions are “on a first side of the main groove” in line 7 and that second inclined portions are “on a second side of the main groove” in line 12. Claim 9 also recites the limitation “wherein the first inclined portions are alternatively installed in the longitudinal direction of the main groove” in lines 18-19. It is unclear how the first inclined portions can be alternatively installed along the main groove if the first inclined portions are only on a first side of the main groove. For examination purposes, “on a first side of the main groove” in line 7 will be read as “on a an opposite side of the main groove.”
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saguchi (US 2005/0076986) in view of Hinkel (US 4,550,756) (of record). 
Regarding claim 1, Saguchi discloses a pneumatic tire (title) comprising: a tread (11), a block (14) and a main groove (12) formed on the tread (11). While Saguchi does not explicitly disclose a sidewall or a bead, Saguchi does disclose that the pneumatic tire is a radial tire designed to be mounted on an automobile ([0002]). Therefore, since it is known in the art that radial tires comprise a bead and a sidewall, it would have been obvious to one skilled in the art to include a bead and a sidewall in the pneumatic tire disclosed by Saguchi. Saguchi further discloses that the main groove (12) comprises first inclined portions (20) that are linearly inclined toward a bottom (12b) of the groove (12) on a side of the main groove (12) (see Fig. 4) and are periodically installed in a longitudinal direction of the main groove (12) (see Fig. 8; [0050]). Saguchi further discloses that the height (Dc) of the first inclined portions (20) can be equal to the depth (D1) of the main groove ([0047]), suggesting the limitation in claim 1 that the first inclined portions extend from an upper surface of the block. Saguchi further discloses a second inclined portion (see Modified Figure 4 below) formed on an opposite side of the main groove (12) opposite to the side on which the first inclined portions (20) are formed (see Modified Figure 4 below). Saguchi further discloses that each of the first inclined portions (20) has a width (Wb) that is 5 to 50% of a width (W1) of the main groove (12) ([0047]), meaning that the first inclined portions (20) have a width (Wb) that is 5 to 50% of a sum of the width (Wb) of the first inclined portions (20), a width of the second inclined portion, and a width of the bottom (12b) of the main groove (12). Saguchi further discloses that the first inclined portions (20) are alternatively installed in the 

    PNG
    media_image1.png
    461
    596
    media_image1.png
    Greyscale

Modified Figure 4, Saguchi

    PNG
    media_image2.png
    388
    375
    media_image2.png
    Greyscale

Modified Figure 8, Saguchi
	It is known in the art for a main groove with two sidewalls with differing inclination angles to comprise a secondary groove portion at the bottom of one of the inclined sidewalls. For examine, Hinkel teaches a similar pneumatic tire (10) wherein a main groove (14) comprises a first inclined portion (22) that intersects a vertical sidewall portion (20) disposed between the first inclined portion (22) and a bottom (21) of the main groove (14), a second inclined portion (18), and a secondary groove formed at the bottom of the second inclined portion (18) and comprising the vertical sidewall portion (20) (see Modified Figure 2 below). Hinkel further teaches that this secondary groove provides significant improvement in tread wear (Col. 2, lines 63-66; Col. 3, lines 25-27). 

    PNG
    media_image3.png
    577
    840
    media_image3.png
    Greyscale

Modified Figure 2, Hinkel
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the main groove disclosed by Saguchi to include the vertical sidewall portion and the secondary groove taught by Hinkel because they would have had a reasonable expectation that doing so would lead to an improvement in the tread wear of the tire. 
	Since Hinkel teaches that the first inclined portion (Hinkel: 22) intersects the vertical sidewall portion (Hinkel: 20) and the secondary groove, it would have been obvious to one of ordinary skill in the art to have modified Saguchi such that the vertical sidewall portion (Hinkel: 20) and the secondary groove would be placed where the first inclined portion (Saguchi: 20) in the original Saguchi disclosure intersects the bottom 
	Regarding claim 4, modified Saguchi discloses all of the limitations as set forth above for claim 1. Modified Saguchi fails to explicitly disclose the specific inclination angle between the second inclined portion and a vertical line on an upper surface of the block (Saguchi: 14). 
	One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the inclination angle between the second inclined portion and a vertical line on an upper surface of the block (Saguchi: 14). While patent drawings are not to scale, relationships o, thus suggesting the claimed range of greater than 0o and less than 30o. 
	Regarding claim 5, modified Saguchi discloses all of the limitations as set forth above for claim 4. Hinkel teaches that the secondary groove has a depth (Hinkel: H) that is no greater than about 50% of a total depth (Hinkel: D) of the main groove (Hinkel: 14) (Hinkel: Col. 2, lines 10-12), suggesting the claimed range in claim 5 of 50% or less of a total depth of the main groove. Since modified Saguchi includes the teachings from Hinkel regarding the secondary groove, it would have been obvious for modified Saguchi to also include the teachings from Hinkel regarding the depth of the secondary groove. Thus, modified Saguchi satisfies all of the limitations in claim 5. 
	Regarding claim 6, modified Saguchi discloses all of the limitations as set forth above for claim 5. As set forth above for claim 5, modified Saguchi discloses that the secondary groove has a depth (Hinkel: H) that is no greater than about 50% of a total depth (Saguchi: D1) of the main groove (Saguchi: 12) (Hinkel: Col. 2, lines 10-12). Modified Saguchi further discloses that the total depth (Saguchi: D1) of the main groove (Saguchi: 12) is 8 mm (Saguchi: [0048]). Thus, the secondary groove has a depth that is no greater than about 4 mm (8 mm * 0.50), overlapping the claimed range of from 2 mm to 4 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 


    PNG
    media_image4.png
    358
    375
    media_image4.png
    Greyscale

Modified Figure 8, Saguchi
	Regarding claim 8, modified Saguchi discloses all of the limitations as set forth above for claim 7. Modified Saguchi further discloses that adjacent inclined surfaces of adjacent ones of the first inclined portions (Saguchi: 20) form an oblique groove (see Modified Figure 8 above). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Renis et al. (US 2014/0048191) (of record) (Renis) in view of Hinkel (US 4,550,756) (of record). 
Regarding claim 9, Renis discloses a pneumatic tire (1) comprising a tread (4), a sidewall (7), a bead (3), a block (11), and a main groove (9a) formed on the tread (4), 

    PNG
    media_image5.png
    612
    619
    media_image5.png
    Greyscale

Modified Figure 4, Renis
Hinkel teaches a similar pneumatic tire (10) wherein a main groove (14) comprises first inclined portions (22), a second inclined portion (18), and a secondary groove (see Modified Figure 2 below) formed at the bottom of the second inclined portion (18) (see Modified Figure 2 below). Hinkel further teaches that this configuration helps to minimize stone retention in the groove (Col. 2, lines 57-63). 

    PNG
    media_image6.png
    577
    840
    media_image6.png
    Greyscale

Modified Figure 2, Hinkel
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary groove as disclosed by Renis to be formed at the bottom of the second inclined portion as taught by Hinkel because they would have had a reasonable expectation that doing so would lead to a minimization of stone retention in the groove, which could further reduce the likelihood of damaging the bottom of the groove. 
Modified Renis, however, still fails to explicitly disclose that the first inclined portion (Renis: 15) has a width that is 40 to 60% of a sum of a width of the second inclined portion (Renis: 16) and a width of the secondary groove. 
. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/10/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 over Renis and claim(s) 2-4 under 35 USC 103 over Renis in view of Hinkel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saguchi and Hinkel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749